Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Davidson on February 4, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “a methylated and/or acetylated pectin” (lines 5 to 6) to “a low methylated (LM) pectin”; and replace the recitation “the methylated and/or acetylated pectin of .01 g to 5 g of the per Kg” (lines 7 to 8) with “the LM pectin of .01 g to 5 g per Kg”.
Claim 6: Change the recitation “the methylated and/or acetylated pectin” (lines 1 to 2) to “the LM pectin”.
Claim 8: Change the recitation “the methylated and/or acetylated pectin” (line 2) to “the LM pectin”; replace the recitation “extracting high methylated (HM) pectin having a degree of esterification (DE) of” (lines 4 to 5) with “extracting a high methylated (HM) pectin having a DE of”; and change the recitation “to obtain a low methylated (LM) pectin having a DE of at least 1% and less than 50%; and” (lines 7 to 8) to “to obtain the LM pectin; and”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/17/2020 has been entered. Claims 2-5 and 7 are cancelled. Claims 1, 6, and 8 are currently under examination and allowed in this Office Action.   

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 8 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 08/17/2020, is withdrawn in view of amended claims 1 and 8.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 08/17/2020, is withdrawn in view of amended claim 8.
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Logan et al., as set forth on pages 4-5 of the Non-Final Rejection mailed on 08/17/2020, is withdrawn in view of amended claim 1, and cancelled claims 2-5 and 7. Claim 6 depends from claim 1.
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Beisel, as set forth on pages 5-6 of the Non-Final Rejection mailed on 08/17/2020, is withdrawn in view of amended claim 1, and cancelled claims 2-5 and 7. Claim 6 depends from claim 1.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Logan et al. in view of Sorensen et al., as set forth on pages 7-10 of the Non-Final Rejection mailed on 08/17/2020, is withdrawn in view of amended claim 1, and cancelled claims 2-5 and 7. Claims 6 and 8 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 6 and 8, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of managing visceral fat of a human, the method comprising administering to the human in need of managing visceral fat a food formulation comprised of a low methylated (LM) pectin having a degree of esterification (DE) of at least 1 % to less than 50% to achieve an effective amount of the LM pectin of .01 g to 5 g per Kg of body weight of the human per day, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 08/17/2020, in which Logan et al. (Food Funct. 6:63-71, 2015, published on October 13, 2014) disclosed a double-blind randomized crossover design and consisted of 8 morning study sessions, each of 3 h duration and separated by 1 week. Participants consumed the treatment and control beverages. The pectin types selected were high methoxyl (HM) pectin with a degree of esterification (DE) of 72%, low methoxyl (LM) pectin with a DE of 34% and low methoxyl amidated (LMA) pectin with a DE of 33% and a degree of amidation (DA) of 18%. The treatments consisted of each of the three types of pectin at different concentrations to achieve high viscosity (HV) and low viscosity (LV) solutions. Therefore, LM and LMA treatments provided 3 g (LV) or 6 g (HV) per treatment. The pectin was dissolved in commercial orange juice at 4 °C to a final volume of 500 mL. The pectin-fortified orange juice was served immediately after blending at 4 °C (page 65, left col., para. 2; page 64, left col., para. 1; right col., para. 1). The mean BMI ± SD was 22.1 ± 1 and 23.4 ± 2.1 kg m−2 for females and males, respectively. Overall, the LM pectin fortified beverages were consistently more satiating compared to the control. There were no significant differences between the LV and HV treatments. The LMA pectin fortified beverage did not have any significant impacts on sensations of satiety when compared to the control. Epidemiological studies have indicated an inverse relationship between dietary fiber consumption and body weight. The food industry has begun to add functional fibers into existing food products, with one potential benefit being that this could help to address the rising incidence of overweight and obesity through enhanced satiety (page 66, left col., para. 2; page 67, Beisel (US Patent Application Publication No. 2006/0141007, published on June 29, 2006) disclosed an improved composition for oral consumption which has a higher gastric residence time than known compositions of its type and thereby leads to a more effective weight reduction. These preferably include polysaccharides, in particular polyuronic acid-containing polysaccharides, and those having a low degree of esterification. The use of pectins having a low degree of esterification (<50%) is particularly preferred. Pectins consist of chains of α-1,4-glycosidically linked galacturonic acid units, whose acid groups are 20-80% esterified with methanol. The composition can be used for producing a satiation effect, for weight reduction and for the regulation of cholesterol metabolism. In one embodiment, consumption takes place after the composition has been prepared in liquid. By stirring in the composition, pre-swelling takes place, which continues in the stomach after consumption. Depending on the degree of pre-swelling, the stirred-in composition can be drunk or consumed by means of a spoon. Pre-swelling preferably takes place by stirring 1-20 g, preferably 2-10 g, particularly preferably 3-6 g of the swellable compound into 100 to 500 ml (page 6/11, [0007 and 0009]; page 7/11, [0017]; page 10/11, [0093, 0097, and 0098]). Pectins are obtained by acid extraction using known methods from citrus fruit peel, fruit pressing residue or sugar beet pulp (page 7/11, [0017]). For a 65-kg human, the 3 to 6 g of pectin having a low degree of esterification (<50%) is calculated to be 46.2 mg/kg body weight to 92.3 mg/kg body weight. Sorensen et al. (US Patent Application Publication No. 2010/0247582, published on September 30, 2010) disclosed a method for providing a pectin product. The method comprising the steps of: (i) providing a fiber-containing pectin product obtained by the method comprising the steps of: providing a plant material comprising pectin, wherein said pectin has a degree of esterification of 55% or less, adding an extraction medium to the fiber-containing pectin product to obtain an extraction suspension, (iii) adjusting the pH of the extraction suspension to a pH in the range of 1-12, (iv) adjusting the temperature of the extraction suspension to a temperature in the range of 0-120° C, and (v) isolating the pectin product from the aqueous phase of the extracting medium. The pectin product is a food product in the form of a plant material soluble fiber product (PMSF-product). The PMSF-product has a degree of esterification in the range of 10-55%, such as in the range of 15-45%, e.g. in the range of 20-40%, such as in the range of 30-40% (pages 2/15 to 3/15, [0013-0026]; page 6/15, [0087]). However, the references did not teach or suggest the limitation “in need of managing visceral fat… a degree of esterification (DE) of at least 1 % to less than 50% to achieve an effective amount”, required by claim 1 and demonstrated to show 2 or 2+ folds increase of the Bacteroidetes:firmicutes ratio (Mid colon: DE 33/DE 55= (1.75-0.14)/(0.94-0.14) or DE33/Soy bean= (1.75-0.14/0.31-0.14); Distal colon: DE33/Soy bean= (1.47-0.11/0.47-0.11)) in the colon compared with DE 55 (DE 55%) or soy bean (DE >60%) in the specification (Example 6): 
    PNG
    media_image1.png
    790
    1100
    media_image1.png
    Greyscale
. The increase of the Bacteroidetes:firmicutes ratio has been associated with reduced visceral or abdominal fat (He et al., Medical Hypotheses 70:808-811, 2008) who disclosed that increase ratio of the abundance of the Firmicutes versus the Bacteroidetes correlated with abdominal obesity in mice, which was similar in obese human beings (page 809, left col., para. 2) and would constitute unexpected results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, and 8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623